Exhibit 10.13

 

EXECUTION COPY

 

AMENDMENT TO LEASE AGREEMENT (Polaris)

 

THIS AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is dated as of December 31,
2010, by and among HERBST GRANDCHILDREN’S TRUST, a trust governed under the laws
of Nevada (“Lessor”), whose address is 5195 Las Vegas Blvd. South, Las Vegas,
Nevada 89119, and HERBST GAMING, INC., a Nevada corporation (“Lessee”), whose
address is 3440 W. Russell Road, Las Vegas, Nevada 89118.

 

WHEREAS, Lessor and Lessee have entered into that certain Lease Agreement dated
as of November 27, 2002, as amended by that certain Amendment to Lease Agreement
dated July 21, 2006 (collectively the “Lease”) with respect to real property and
improvements as described in the Lease;

 

WHEREAS, Lessee is a debtor in a case under Chapter 11 of the Bankruptcy Code,
11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Nevada (the “Bankruptcy Court”);

 

WHEREAS, Lessee and certain of its subsidiaries (collectively, the “Debtors”)
have filed a joint plan of reorganization (the “Plan”) under Chapter 11 of the
Bankruptcy Code, which Plan has been confirmed by order (the “Confirmation
Order”) of the Bankruptcy Court docketed on January 14, 2010;

 

WHEREAS, effective as of dissolution of Lessee pursuant to the Plan, on or after
the day that is the third business day after the Effective Date (as defined in
the Plan) on which (a) no stay of the Confirmation Order is in effect; (b) all
conditions to the Effective Date have occurred or been waived; (c) all
governmental and regulatory authorities have approved the transactions
contemplated by the Plan; and (d) all other conditions precedent to the
Substantial Consummation Date (as defined in the Plan) have been satisfied or
waived by the Debtors, Lessor and Lessee desire to amend the terms of the Lease
as provided herein;

 

WHEREAS, capitalized terms not defined in this Amendment have the meanings given
to them in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lessor and Lessee agree as follows:

 

1.             Amendment.  Effective as of the Substantial Consummation Date,
Section 27 of the Lease is hereby added as follows:

 

27.           EARLY TERMINATION:  In the event of a sale, transfer, license or
other disposition of all or substantially all of the Lessee’s southern Nevada
operating assets (“Sales Event”), the Lessee may terminate this Lease at any
time on or after the date of such Sales Event by providing two (2) months’
written notice of intent to terminate this Lease to the Lessor.

 

--------------------------------------------------------------------------------


 

2.             Governing Law.  This Amendment shall be governed and construed
pursuant to the laws of the State of Nevada.

 

3.             Entire Agreement.  This Amendment is the entire agreement and
supersedes all prior agreements or representations with respect to the
transaction contemplated by this Amendment. This Amendment is binding upon the
parties hereto, their successors and assigns and shall not confer any rights or
remedies to third persons.  This Amendment may not be assigned without the prior
written consent of every party hereto, and no amendment or addendum to this
Amendment shall be valid unless in writing and signed by all parties hereto. 
Any provision found to be invalid or unenforceable shall not affect the
remaining terms and provisions of this Amendment.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment on the date
first above written.

 

 

 

HERBST GRANDCHILDREN’S TRUST

 

a trust governed under the laws of Nevada

 

 

 

 

 

By:

/s/ Tim Herbst

 

Name:

Tim Herbst

 

Its:

Trustee

 

 

 

 

 

HERBST GAMING, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Troy Herbst

 

Name:

Troy Herbst

 

Its:

CEO

 

--------------------------------------------------------------------------------

 